 



Exhibit 10.1
WAIVER
     WAIVER (this “Waiver”) dated as of March 9, 2007, to that certain AMENDED
AND RESTATED MASTER FACILITY AGREEMENT dated October 24, 2005 (as amended from
time to time prior to the date hereof, the “EDC Agreement”) between NORTEL
NETWORKS LIMITED (the “Principal”) and EXPORT DEVELOPMENT CANADA (“EDC”).
W I T N E S S E T H :
     WHEREAS, the Principal has requested that EDC waive certain provisions of
the EDC Agreement, and EDC has agreed to waive such provisions as provided
herein;
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     SECTION ONE.   Definitions.   Capitalized terms used herein and not defined
shall have the meanings set forth in the EDC Agreement. The following terms, as
used herein, have the following meanings:
     “2006 Form 10-K” means the Principal’s annual report on Form 10-K for the
year ended December 31, 2006.
     “Covered Restatements” means the restatement and adjustments of the
Principal’s financial results for certain periods as described in the Covered
Restatement Press Release.
     “Covered Restatement Press Release” means NNC’s press release dated
March 1, 2007 titled “Nortel to File its 2006 Annual Reports Mid March 2007 and
Restate Certain Prior Period Results,” a copy of which is attached as Exhibit A
hereto.
     SECTION TWO.   Waiver.   EDC hereby waives the occurrence of any Default or
Event of Default resulting from (i) the Covered Restatements to the extent that
any Default or Event of Default arises under Section 6.1(d) of the EDC Agreement
as a result of the failure to observe or perform the covenant contained in
Section 5.6 of the EDC Agreement to record, summarize and report all financial
information in accordance with GAAP to the extent the matters resulting in such
breach have been disclosed in all material respects in the Covered Restatement
Press Release; (ii) the Covered Restatements to the extent that any Default or
Event of Default arises under Section 6.1(e) of the EDC Agreement as a result of
any inaccuracy in any representation or warranty contained in Section 4.1(d)(i)
or Section 4.1(d)(iii) of the EDC Agreement at any time that such representation
or warranty was made or deemed to have been made by the Principal to the extent
the matters resulting in such inaccuracies have been disclosed in all material
respects in the Covered Restatement Press Release; and (iii) any failure to
satisfy the condition precedent set forth in Section 3.1(a) of the EDC
Agreement, or any inaccuracy in any representation or warranty made or deemed
made regarding the satisfaction of such condition precedent in connection with
the issuance or extension of any Support prior to the Effective Date, in each
case, as a result of any breach described in clause (i) or (ii) of this
Section Two.

 



--------------------------------------------------------------------------------



 



     SECTION THREE.   Conditions to Effectiveness.   This Waiver shall become
effective as of the date (the “Effective Date”) when, and only when EDC shall
have executed a counterpart of this Waiver and received a counterpart of this
Waiver executed by the Principal.
     SECTION FOUR.   Representations and Warranties.   In order to induce EDC to
enter into this Waiver, the Principal represents and warrants to EDC that, after
giving effect to this Waiver:
     (a)   no Default or Event of Default has occurred and is continuing;
     (b)   except for matters that are disclosed in all material respects in
Covered Restatement Press Release, each of the representations and warranties
made or deemed to be made by the Principal under the EDC Agreement are true and
correct in all material respects on and as of the date hereof as if made on the
date hereof (or, if any such representation or warranty is expressly stated to
have been made or to be deemed to have been made as of a specific date, as of
such specific date); and
     (c)   Since December 31, 2004, except as set forth in the Disclosure
Schedule there has been no change of circumstances which could reasonably be
expected to have a Material Adverse Effect.
     SECTION FIVE.   Reference to and Effect on the Facility Documents.   The
EDC Agreement, as specifically modified by this Waiver, and each of the other
Facility Documents are and shall continue to be in full force and effect. The
execution, delivery and effectiveness of this Waiver shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
EDC under any of the Facility Documents, nor constitute a waiver of any
provision of any of the Facility Documents.
     SECTION SIX.   Costs, Expenses and Taxes.   The Principal agrees to pay all
reasonable out-of-pocket expenses incurred by EDC in connection with the
preparation, execution and delivery of this Waiver and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable fees, charges and disbursements of Fasken Martineau DuMoulin LLP,
counsel to EDC).
     SECTION SEVEN.   Execution in Counterparts.   This Waiver may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Waiver by telecopy shall be effective as delivery of a
manually executed counterpart of this Waiver.
     SECTION EIGHT.   Governing Law.   This Waiver shall be governed by and
construed in accordance with the laws of the Province of Ontario and the laws of
Canada applicable therein.
[Signature Pages Follow]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective authorized officers as of the day and year first
above written.

            NORTEL NETWORKS LIMITED,
     as Principal
      By:   /s/ Gordon A. Davies        Title:  Gordon A. Davies         
General Counsel – Corporate
and Corporate Secretary              By:   /s/ Katharine B. Stevenson       
Title:  Katharine B. Stevenson          Treasurer     

            EXPORT DEVELOPMENT CANADA
      By:   /s/ Richard Whitty        Title:  Richard Whitty          Manager,
CIB              By:   /s/ Stephane Lupien        Title:  Stephane Lupien       
  Underwriter, CIB   

3